ICJ_114_UseOfForce_YUG_ESP_1999-06-02_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ÉTATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 2 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 2 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Etats-Unis d'Amérique},
mesures conservatoires, ordonnance du 2 juin 1999,
CIS. Recueil 1999, p. 916

Official citation:
Legality of Use of Force (Yugoslavia v. United States of America),
Provisional Measures, Order of 2 June 1999,
LCJ. Reports 1999, p. 916

 

N° de vente:
ISSN 0074-4441 Sales number 736
ISBN 92-1-070804-0

 

 

 
2 JUIN 1999

ORDONNANCE

LICÉITÉ DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ÉTATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

2 JUNE 1999

ORDER
916

COUR INTERNATIONALE DE JUSTICE

1999 ANNEE 1999
2 juin
Rôle général
n° 114 2 juin 1999

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ÉTATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de pré-
sident en l'affaire; M. SCHWEBEL, président de la Cour;
MM. Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, M™* HIGGINS,
MM. PARRA-ARANGUREN, KOOUMANS, juges: M. KRECA,
juge ad hoc; M. VALENCIA-OSPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de
son Règlement,

Vu la requête déposée par la République fédérale de Yougo-
slavie (ci-après dénommée «la Yougoslavie») au Greffe de la Cour le
29 avril 1999, par laquelle elle a introduit une instance contre les Etats-
Unis d'Amérique (ci-après dénommés les « Etats-Unis») «pour violation
de l'obligation de ne pas recourir à l'emploi de la force»,

4
917 LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

Rend l'ordonnance suivante:

1. Considérant que, dans cette requête, la Yougoslavie définit l’objet
du différend ainsi que suit:

«L'objet du différend porte sur les actes commis par les Etats-
Unis d'Amérique en violation de leur obligation internationale de ne
pas recourir à l'emploi de la force contre un autre Etat, de Pobliga-
tion de ne pas s’immiscer dans les affaires intérieures d’un autre
Etat, de l'obligation de ne pas porter atteinte à la souveraineté d’un
autre Etat, de obligation de protéger les populations civiles et les
biens de caractère civil en temps de guerre, de l’obligation de pro-
téger l’environnement, de l’obligation touchant à la liberté de navi-
gation sur les cours d’eau internationaux, de l'obligation concernant
les droits et libertés fondamentaux de la personne humaine, de l’obli-
gation de ne pas utiliser des armes interdites, de l’obligation de ne
pas soumettre intentionnellement un groupe national à des condi-
tions d’existence devant entraîner sa destruction physique»;

2. Considérant que, dans ladite requête, la Yougoslavie, pour fonder
la compétence de la Cour, invoque l’article IX de la convention pour la
prévention et la répression du crime de génocide, adoptée par l’Assem-
blée générale des Nations Unies le 9 décembre 1948 (ci-après dénommée
la «convention sur le génocide») et le paragraphe 5 de l’article 38 du
Règlement de la Cour;

3. Considérant que, dans sa requête, la Yougoslavie expose que les
demandes qu'elle soumet à ia Cour sont fondées sur les faits ci-après:

«Le Gouvernement des Etats-Unis d'Amérique, conjointement
avec les gouvernements d’autres Etats membres de l'OTAN, a recouru
à l'emploi de la force contre la République fédérale de Yougoslavie
en prenant part au bombardement de cibles dans la République fédé-
rale de Yougoslavie. Lors des bombardements de la République fédé-
rale de Yougoslavie, des cibles militaires et civiles ont été attaquées.
Un grand nombre de personnes ont été tuées, dont de très nombreux
civils. Des immeubles d'habitation ont subi des attaques. Un grand
nombre d’habitations ont été détruites. D’énormes dégâts ont été
causés à des écoles, des hôpitaux, des stations de radiodiffusion et de
télévision, des structures culturelles et sanitaires, ainsi qu’à des lieux
de culte. Nombre de ponts, routes et voies de chemin de fer ont été
détruits. Les attaques contre des raffineries de pétrole et des usines
chimiques ont eu de graves effets dommageables pour l'environne-
ment de villes et de villages de la République fédérale de Yougosla-
vie. L'emploi d'armes contenant de l'uranium appauvri a de lourdes
conséquences pour la vie humaine. Les actes susmentionnés ont pour
effet de soumettre intentionnellement un groupe ethnique à des condi-
tions devant entraîner sa destruction physique totale ou partielle. Le
Gouvernement des Etats-Unis d'Amérique prend part à l’entraine-
ment, à l'armement, au financement, à l'équipement et à l’approvi-
sionnement de la prétendue «armée de libération du Kosovo»;
918

LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

et considérant qu'elle indique en outre que lesdites demandes reposent
sur les fondements juridiques suivants:

4.

«Les actes susmentionnés du Gouvernement des Etats-Unis
d'Amérique constituent une violation flagrante de l'obligation de ne
pas recourir à l'emploi de la force contre un autre Etat. En finan-
çant, armant, entraînant et équipant la prétendue «armée de libéra-
tion du Kosovo», le Gouvernement des Etats-Unis d'Amérique
apporte un appui à des groupes terroristes et au mouvement séces-
sionniste sur le territoire de la République fédérale de Yougoslavie,
en violation de l'obligation de ne pas s’immiscer dans les affaires
intérieures d’un autre Etat. De surcroît, les dispositions de la conven-
tion de Genève de 1949 et du protocole additionnel n° 1 de 1977
relatives à la protection des civils et des biens de caractère civil en
temps de guerre ont été violées. Il y a eu aussi violation de l’obliga-
tion de protéger l’environnement. La destruction de ponts sur le
Danube enfreint les dispositions de l’article 1 de la convention de
1948 relative a la liberté de navigation sur le Danube. Les dispo-
sitions du pacte international relatif aux droits civils et politiques
et du pacte international relatif aux droits économiques, sociaux et
culturels de 1966 ont elles aussi été violées. En outre, l'obligation
énoncée dans la convention pour la prévention et la répression du
crime de génocide de ne pas soumettre intentionnellement un groupe
national a des conditions d’existence devant entrainer sa destruction
physique a été violée. De plus, les activités auxquelles les Etats-Unis
d'Amérique prennent part sont contraires au paragraphe 1 de l’ar-
ticle 53 de la Charte des Nations Unies»;

Considérant que les demandes de la Yougoslavie sont ainsi formu-

lées dans la requéte:

« Le Gouvernement de la République fédérale de Yougoslavie prie
la Cour internationale de Justice de dire et juger:

— qu'en prenant part aux bombardements du territoire de la Répu-
blique fédérale de Yougoslavie, les Etats-Unis d'Amérique ont
agi contre la République fédérale de Yougoslavie, en violation
de leur obligation de ne pas recourir à l'emploi de la force contre
un autre Etat:

— qu’en prenant part à l'entraînement, à l'armement, au finance-
ment, à l'équipement et à l'approvisionnement de groupes terro-
ristes, à savoir la prétendue «armée de libération du Kosovo»,
les Etats-Unis d'Amérique ont agi contre la République fédérale
de Yougoslavie, en violation de leur obligation de ne pas s’im-
miscer dans les affaires d’un autre Etat:

— qu’en prenant part à des attaques contre des cibles civiles, les
Etats-Unis d'Amérique ont agi contre la République fédérale de
Yougoslavie, en violation de leur obligation d’épargner la popu-
lation civile, les civils et les biens de caractère civil;
919

LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

qu'en prenant part à la destruction ou à l'endommagement de
monastères, d’édifices culturels, les Etats-Unis d'Amérique ont agi
contre la République fédérale de Yougoslavie, en violation de leur
obligation de ne pas commettre d’actes d’hostilité dirigés contre
des monuments historiques, des œuvres d’art ou des lieux de culte
constituant le patrimoine culturel ou spirituel d’un peuple:

qu'en prenant part à l’utilisation de bombes en grappe, les Etats-
Unis d’Amérique ont agi contre la République fédérale de You-
goslavie, en violation de leur obligation de ne pas utiliser des
armes interdites, c'est-à-dire des armes de nature à causer des
maux superflus ;

qu’en prenant part aux bombardements de raffineries de pétrole et
d'usines chimiques, les Etats-Unis d'Amérique ont agi contre la
République fédérale de Yougoslavie, en violation de leur obliga-
tion de ne pas causer de dommages substantiels à l’environnement ;
qu'en recourant à l’utilisation d’armes contenant de l'uranium
appauvri, les Etats-Unis d'Amérique ont agi contre la Répu-
blique fédérale de Yougoslavie, en violation de leur obligation de
ne pas utiliser des armes interdites et de ne pas causer de dom-
mages de grande ampleur à la santé et à l’environnement;
qu'en prenant part au meurtre de civils, à la destruction d’entre-
prises, de moyens de communication et de structures sanitaires et
culturelles, les Etats-Unis d'Amérique ont agi contre la Répu-
blique fédérale de Yougoslavie, en violation de leur obligation de
respecter le droit à la vie, le droit au travail, le droit à l’informa-
tion, le droit aux soins de santé ainsi que d’autres droits fonda-
mentaux de la personne humaine;

qu'en prenant part à la destruction de ponts situés sur des cours
d’eau internationaux, les Etats-Unis d'Amérique ont agi contre
la République fédérale de Yougoslavie, en violation de leur obli-
gation de respecter la liberté de navigation sur les cours d’eau
internationaux ;

qu'en prenant part aux activités énumérées ci-dessus et en parti-
culier en causant des dommages énormes à l’environnement et en
utilisant de uranium appauvri, les Etats-Unis d'Amérique ont
agi contre la République fédérale de Yougoslavie, en violation
de leur obligation de ne pas soumettre intentionnellement un
groupe national à des conditions d'existence devant entraîner sa
destruction physique totale ou partielle;

que les Etats-Unis d'Amérique portent la responsabilité de la
violation des obligations internationales susmentionnées:

que les Etats-Unis d’Amérique sont tenus de mettre fin immédia-
tement a la violation des obligations susmentionnées à l’égard de
la République fédérale de Yougoslavie;

que les Etats-Unis d’Amérique doivent réparation pour les pré-
judices causés a la République fédérale de Yougoslavie ainsi qu’a
ses citoyens et personnes morales»;
920 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

et considérant qu’au terme de sa requête la Yougoslavie se réserve le
droit de modifier et de compléter celle-ci:

5. Considérant que, le 29 avril 1999, immédiatement après le dépôt de
sa requête, la Yougoslavie a en outre présenté une demande en indication
de mesures conservatoires invoquant l’article 73 du Règlement de la
Cour: et que la demande était accompagnée d’un volume d’annexes pho-
tographiques produites à titre de «preuves»:

6. Considérant que, à l’appui de sa demande en indication de mesures
conservatoires, la Yougoslavie soutient notamment que, depuis le début
des bombardements contre son territoire, et du fait de ceux-ci, environ
mille civils, dont dix-neuf enfants, ont été tués et plus de quatre mille cinq
cents grièvement blessés; que la vie de trois millions d’enfants est mena-
cée; que des centaines de milliers de personnes ont été exposées à des gaz
toxiques; qu'environ un million de personnes sont privées d’approvision-
nement en eau; qu'environ cing cent mille travailleurs ont perdu leur
emploi; que deux millions de personnes sont sans ressources et dans
l'impossibilité de se procurer le minimum vital; et que les réseaux routier
et ferroviaire ont subi d'importants dégâts; considérant que, dans sa de-
mande en indication de mesures conservatoires, la Yougoslavie énumère
par ailleurs les cibles qui auraient été visées par les attaques aériennes
et décrit en détail les dommages qui leur auraient été infligés (ponts,
gares et lignes de chemins de fer, réseau routier et moyens de transport,
aéroports, commerce et industrie, raffineries et entrepôts de matières pre-
mières liquides et de produits chimiques, agriculture, hôpitaux et centres
médicaux, écoles, édifices publics et habitations, infrastructures, télécom-
munications, monuments historiques et culturels et édifices religieux); et
considérant que la Yougoslavie en conclut ce qui suit:

«Les actes décrits ci-dessus ont causé des morts ainsi que des
atteintes à l’intégrité physique et mentale de la population de la
République fédérale de Yougoslavie, de très importants dégâts, une
forte pollution de l’environnement, de sorte que la population you-
goslave se trouve soumise intentionnellement à des conditions d’exis-
tence devant entrainer la destruction physique totale ou partielle de
ce groupe»;

7. Considérant que, au terme de sa demande en indication de mesures
conservatoires, la Yougoslavie précise que

«Si les mesures demandées ne sont pas adoptées, il y aura de nou-
velles pertes en vies humaines, de nouvelles atteintes a l'intégrité
physique et mentale de la population de la République fédérale de
Yougoslavie, d’autres destructions de cibles civiles, une forte pollu-
tion de l’environnement et la poursuite de la destruction physique de
la population de Yougoslavie»;

et considérant que, tout en se réservant le droit de modifier et de com-
pléter sa demande, elle prie la Cour d'indiquer la mesure suivante:

«Les Etats-Unis d'Amérique doivent cesser immédiatement de
921 LICFITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

recourir a l’emploi de la force et doivent s’abstenir de tout acte cons-
tituant une menace de recours ou un recours à l'emploi de la force
contre la République fédérale de Yougoslavie»;

8. Considérant que la demande en indication de mesures conser-
vatoires était accompagnée d’une lettre de l’agent de la Yougoslavie,
adressée au président et aux membres de la Cour, qui était ainsi libellée:

«J'ai l'honneur d’appeler l'attention de la Cour sur le dernier
bombardement qui a frappé le centre de la ville de Surdulica le
27 avril 1999 à midi et entraîné la mort de civils, pour la plupart des
enfants et des femmes, et de vous rappeler les morts de Kursumlija,
Aleksinac et Cuprija, ainsi que le bombardement d’un convoi de
réfugiés et de l’immeuble abritant la radio et la télévision serbes,
pour ne citer que quelques exemples des atrocités que chacun connaît.
Je tiens en conséquence à prévenir la Cour qu'il est fort probable
qu'il y aura encore d’autres victimes civiles et militaires.

Considérant le pouvoir conféré à la Cour aux termes du para-
graphe 1 de l’article 75 de son Règlement, et compte tenu de l'extrême
urgence de la situation née des circonstances décrites dans les de-
mandes en indication de mesures conservatoires, je prie la Cour de
bien vouloir se prononcer d'office sur les demandes présentées ou de
fixer une date pour la tenue d’une audience dans les meilleurs délais » ;

9. Considérant que, le 29 avril 1999, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été déposées au
Greffe, le greffier a fait tenir au Gouvernement des Etats-Unis des copies
signées de la requête et de la demande, conformément au paragraphe 4 de
l’article 38 et au paragraphe 2 de l’article 73 du Règlement de la Cour; et
qu'il a également fait tenir audit gouvernement une copie des documents
qui accompagnaient la requête et la demande en indication de mesures
conservatoires ;

10. Considérant que, le 29 avril 1999, le greffier a avisé les Parties que
la Cour avait décidé, conformément au paragraphe 3 de l'article 74 de
son Règlement, de tenir audience les 10 et 11 mai 1999 aux fins de les
entendre en leurs observations sur la demande en indication de mesures
conservatoires ;

11. Considérant qu’en attendant que la communication prévue au para-
graphe 3 de l’article 40 du Statut et à l’article 42 du Règlement de la Cour
ait été effectuée par transmission du texte bilingue imprimé de la requête
aux Membres des Nations Unies et aux autres Etats admis à ester devant
la Cour, le greffier a, le 29 avril 1999, informé ces Etats du dépôt de la
requête et de son objet, ainsi que du dépôt de la demande en indication
de mesures conservatoires ;

12. Considérant que, la Cour ne comptant pas sur le siège de juge de
nationalité yougoslave, le Gouvernement yougoslave a invoqué les dispo-
sitions de l’article 31 du Statut de la Cour et a désigné M. Milenko Kreta
pour siéger en qualité de juge ad hoc en l'affaire; et qu'aucune objection

9
922 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

à cette désignation n’a été soulevée dans le délai fixé à cet effet en vertu
du paragraphe 3 de l’article 35 du Règlement de la Cour:

13. Considérant que, aux audiences publiques qui ont été tenues entre
le 10 et le 12 mai 1999, des observations orales sur la demande en indica-
tion de mesures conservatoires ont été présentées:

au nom de la Yougoslavie:

par M. Rodoljub Etinski, agent,
M. Ian Brownlie,

. Paul J. J. M. de Waart.

. Eric Suy,

. Miodrag Mitié,

. Olivier Corten;

au nom des Etats-Unis:

par M. David Andrews, agent,
M. John Crook,
M. Michael Matheson;

14. Considérant que, dans cette phase de la procédure, les Parties ont
présenté les conclusions suivantes:

au nom de la Yougoslavie :

«{L]a Cour [est priée] d'indiquer la mesure conservatoire sui-
vante:

Les Etats-Unis d'Amérique ... doivent cesser immédiatement de
recourir à l'emploi de la force et doivent s’abstenir de tout acte cons-
tituant une menace de recours ou un recours à l'emploi de la force
contre la République fédérale de Yougoslavie»:

au nom des Etats-Unis:

«[Lja Cour doit rejeter la demande en indication de mesures
conservatoires de la République fédérale de Yougoslavie»;

x * x

15. Considérant que la Cour est profondément préoccupée par le
drame humain, les pertes en vies humaines et les terribles souffrances que
connaît le Kosovo et qui constituent la toile de fond du présent différend,
ainsi que par les victimes et les souffrances humaines que l’on déplore de
façon continue dans l’ensemble de la Yougoslavie;

16. Considérant que la Cour est fortement préoccupée par l'emploi de
la force en Yougoslavie: que, dans les circonstances actuelles, cet emploi
soulève des problèmes très graves de droit international;

17. Considérant que la Cour garde présents à l'esprit les buts et les
principes de la Charte des Nations Unies, ainsi que les responsabilités qui
lui incombent, en vertu de ladite Charte et du Statut de la Cour, dans le
maintien de la paix et de la sécurité;

10
923 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

18. Considérant que la Cour estime nécessaire de souligner que toutes
les parties qui se présentent devant elle doivent agir conformément à leurs
obligations en vertu de la Charte des Nations Unies et des autres règles
du droit international, y compris du droit humanitaire;

*
* *

19. Considérant qu’en vertu de son Statut la Cour n’a pas automati-
quement compétence pour connaitre des différends juridiques entre les
Etats parties audit Statut ou entre les autres Etats qui ont été admis a
ester devant elle; que la Cour a déclaré à maintes reprises «que l’un des
principes fondamentaux de son Statut est qu'elle ne peut trancher un dif-
férend entre des Etats sans que ceux-ci aient consenti à sa juridiction»
(Timor oriental ( Portugal c. Australie), arrêt, C.J. Recueil 1995, p. 101,
par. 26); et que la Cour ne peut donc exercer sa compétence à l'égard
d'Etats parties à un différend que si ces derniers ont non seulement accès
à la Cour, mais ont en outre accepté sa compétence, soit d’une manière
générale, soit pour le différend particulier dont il s’agit;

20. Considérant que, en présence d’une demande en indication de
mesures conservatoires, point n’est besoin pour la Cour, avant de décider
d'indiquer ou non de telles mesures, de s'assurer de manière définitive
qu'elle a compétence quant au fond de l'affaire, mais qu’elle ne peut indi-
quer ces mesures que si les dispositions invoquées par le demandeur sem-
blent prima facie constituer une base sur laquelle la compétence de la
Cour pourrait être fondée;

* *

21. Considérant que la Yougoslavie, dans sa requête, prétend en pre-
mier lieu fonder la compétence de la Cour sur l’article IX de la conven-
tion sur le génocide, aux termes duquel:

«Les différends entre les Parties contractantes relatifs à l’interpré-
tation, l'application ou l'exécution de la présente convention, y com-
pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
ou de l’un quelconque des autres actes énumérés à l’article II], seront
soumis à la Cour internationale de Justice, à la requête d’une partie
au différend » ;

qu'il n’est pas contesté que tant la Yougoslavie que les Etats-Unis sont
parties à la convention sur le génocide; mais qu’en ratifiant la convention
le 25 novembre 1988, les Etats-Unis ont fait la réserve suivante:

«En ce qui concerne l’article IX de la Convention, pour qu'un dif-
férend auquel les Etats-Unis sont partie puisse être soumis à la juri-
diction de la Cour internationale de Justice en vertu de cet article,
le consentement exprès des Etats-Unis est nécessaire dans chaque
cas»;
924 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

22. Considérant que les Etats-Unis soutiennent que «[I]a réserve [qu’ils
ont faite à l’article IX] est claire et sans ambiguïté» ; que «{lles Etats-Unis
n’ont pas donné le consentement exprès qu'elle requiert [et] ne le donne-
ront pas»; et que l'article IX de la convention ne peut, en conséquence,
fonder la compétence de la Cour en l'espèce, même prima facie; considé-
rant que les Etats-Unis précisent par ailleurs que la convention sur le
génocide admet, d’une manière générale, les réserves; que la réserve qu'ils
ont faite à l’article IX n’est pas contraire à l’objet et au but de la conven-
tion; et que, «la Yougoslavie n’a[yant] pas objecté à la[dite] réserve ...,
[elle] est lié[e] par [celle-ci]»; et considérant que les Etats-Unis affirment
en outre qu'il n'existe pas de «lien juridique suffisant entre les accusa-
tions portées contre les Etats-Unis dans la requête et la prétendue base de
compétence en vertu de la convention sur le génocide»: et qu'ils exposent
que la Yougoslavie n’a pas présenté d’allégation crédible de violation de
la convention sur le génocide car elle n’a pas démontré l'existence de
l'intention spécifique requise par la convention de «détruire, en tout ou
en partie, un groupe national, ethnique, racial ou religieux, comme tel»,
intention qui ne peut se déduire par inférence de la conduite d'opérations
militaires de type classique contre un autre Etat;

23. Considérant que la Yougoslavie a contesté l'interprétation donnée
par les Etats-Unis à la convention sur le génocide mais n’a présenté
aucune argumentation concernant la réserve des Etats-Unis a l’article IX
de la convention;

24, Considérant que la convention sur le génocide n'interdit pas les
réserves; que la Yougoslavie n’a pas présenté d’objection à la réserve
faite par les Etats-Unis à l’article IX; et que cette réserve a eu pour effet
d’exclure cet article des dispositions de la convention en vigueur entre les
Parties;

25. Considérant que larticle IX de la convention sur le génocide ne
saurait en conséquence fonder la compétence de la Cour pour connaitre
d’un différend entre la Yougoslavie et les Etats-Unis qui entrerait dans
ses prévisions; et que cette disposition ne constitue manifestement pas
une base de compétence dans la présente affaire, même prima facie;

26. Considérant que la Yougoslavie, dans sa requête, prétend en second
lieu fonder la compétence de la Cour sur le paragraphe 5 de l’article 38
du Règlement, ainsi libellé:

«5. Lorsque le demandeur entend fonder la compétence de la
Cour sur un consentement non encore donné ou manifesté par l'Etat
contre lequel la requête est formée, la requête est transmise à cet
Etat. Toutefois elle n’est pas inscrite au rôle général de la Cour et
aucun acte de procédure n'est effectué tant que l'Etat contre lequel
la requête est formée n’a pas accepté la compétence de la Cour aux
fins de l’affaire»:
925 LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

27. Considérant que les Etats-Unis indiquent qu’ils «n’ont pas consenti
à la juridiction de la Cour au titre du paragraphe 5 de l’article 38 [du
Règlement de la Cour] et qu'ils n’y consentiront pas»;

28. Considérant qu'il est manifeste que, en l’absence de consentement
des Etats-Unis donné conformément au paragraphe 5 de l’article 38 du
Règlement, la Cour ne saurait avoir compétence dans la présente affaire,
même prima facie:

* OK

29. Considérant qu’il résulte de ce qui précéde que la Cour n’a mani-
festement pas compétence pour connaître de la requête de la Yougosia-
vie; qu’elle ne saurait dès lors indiquer quelque mesure conservatoire que
ce soit à l'effet de protéger les droits qui y sont invoqués; et que, dans un
système de juridiction consensuelle, maintenir au rôle général une affaire
sur laquelle il apparaît certain que la Cour ne pourra se prononcer au
fond ne participerait assurément pas d'une bonne administration de la
justice;

* * *

30. Considérant qu’il existe une distinction fondamentale entre la ques-
tion de l’acceptation par un Etat de la juridiction de la Cour et la com-
patibilité de certains actes avec le droit international; la compétence exige
le consentement; la compatibilité ne peut être appréciée que quand la
Cour examine le fond, après avoir établi sa compétence et entendu les
deux parties faire pleinement valoir leurs moyens en droit;

31. Considérant que les Etats, qu’ils acceptent ou non la juridiction
de la Cour, demeurent en tout état de cause responsables des actes
contraires au droit international, y compris au droit humanitaire, qui
leur seraient imputables; que tout différend relatif à la licéité de tels actes
doit être réglé par des moyens pacifiques dont le choix est laissé aux
parties conformément à l’article 33 de la Charte:

32. Considérant que dans ce cadre les parties doivent veiller à ne pas
aggraver ni étendre le différend;

33. Considérant que, lorsqu'un tel différend suscite une menace contre
la paix, une rupture de la paix ou un acte d'agression, le Conseil de sécu-
rité est investi de responsabilités spéciales en vertu du chapitre VII de la
Charte;

34. Par ces motifs,

La Cour,

1) Par douze voix contre trois,

Rejette la demande en indication de mesures conservatoires présentée
par la République fédérale de Yougoslavie le 29 avril 1999;

13
926 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

pour: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; M. Schwebel, président de la Cour; MM. Oda, Bedjaoui,
Guillaume, Ranjeva, Herczegh, Fleischhauer, Koroma, M™ Higgins,
MM. Parra-Aranguren, Kooijmans, juges:

CONTRE: MM. Shi, Vereshchetin, juges; M. Kreca, juge ad hoc;
2) Par douze voix contre trois,
Ordonne que l'affaire soit rayée du rôle.

pour: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire, M. Schwebel, président de la Cour, MM. Oda, Bedjaoui,
Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Koroma, M™ Higgins,
M. Kooïjmans, juges:

CONTRE: MM. Vereshchetin, Parra-Aranguren, juges: M. Kreta, juge ad hoc.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le deux juin mil neuf cent quatre-vingt-dix-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale de Yougoslavie et au Gouvernement des Etats-Unis
d'Amérique.

Le vice-président,
{ Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

MM. Sui, KoROMA et VERESHCHETIN, juges, joignent des déclarations à
l'ordonnance.

MM. Opa et PARRA-ARANGUREN, juges, joignent à l'ordonnance les
exposés de leur opinion individuelle.

M. Kreéa, juge ad hoc, joint à l'ordonnance l'exposé de son opinion
dissidente.

(Paraphé) C.G.W.
(Paraphé) E.V.O.

14
